Case 2:18-cv-04748-JS-AYS Document 37 Filed 11/04/20 Page 1 of 10 PageID #: 258



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
BALAJI NAGARAJ,

                              Plaintiff,
                                                      MEMORANDUM & ORDER
            -against-                                 18-CV-4748(JS)(AYS)

SANDATA TECHNOLOGIES, LLC,

                         Defendant.
----------------------------------------X
APPEARANCES
For Plaintiff:      Thomas Ricotta, Esq.
                    Ricotta & Marks, P.C.
                    31-10 37th Avenue, Suite 401
                    Long Island City, New York 11101

For Defendant:          Carolyn D. Richmond, Esq.
                        Bryn Fuller Goodman, Esq.
                        Fox Rothschild LLP
                        101 Park Avenue, 17th Floor
                        New York, New York 10178

SEYBERT, District Judge:

            Plaintiff Balaji Nagaraj (“Plaintiff”) commenced this

action against defendant Sandata Technologies, LLC (“Defendant”)

asserting claims under 42 U.S.C. § 1981 (“Section 1981”), among

others.    By Report and Recommendation (“R&R”) dated June 16, 2020,

Magistrate Judge Anne Y. Shields recommended that the Court grant

in part and deny in part Defendant’s motion to dismiss Plaintiff’s

Second Amended Complaint.       (R&R, D.E. 33; Mot., D.E. 24; Sec. Am.

Compl., D.E. 19.)     Defendant timely filed objections.         (Obj., D.E.

34; Obj. Opp., D.E. 35; Reply, D.E. 36.)                For the following
Case 2:18-cv-04748-JS-AYS Document 37 Filed 11/04/20 Page 2 of 10 PageID #: 259



reasons, Defendant’s objections are OVERRULED, the R&R is ADOPTED,

and Defendant’s motion is GRANTED in part and DENIED in part.

                                   BACKGROUND

            The Court presumes the parties’ familiarity with the

factual background as set forth in the R&R.                  In brief, in August

2004, Plaintiff, who is a South Asian male of Indian descent, began

working for Defendant as a Unix Database Administrator.                 (Sec. Am.

Compl. ¶ 5.)     Defendant sponsored Plaintiff for a green card under

category EB3, even though he met the qualifications for a green

card under EB2.       (Id. ¶¶ 7-8.)      After discovering the discrepancy,

Defendant     refused    to     change    the    sponsorship     category    until

Plaintiff raised the issue with Defendant’s President.                 (Id. ¶ 9.)

            While     working    for     Defendant,    Plaintiff     consistently

received “average” to “above average” performance evaluations.

(Id. ¶ 10.)      Frank Duci (“Duci”), a Caucasian male, supervised

Plaintiff     until    Duci’s    promotion       in   2009    when   David   Meyer

(“Meyer”), another Caucasian male, became Plaintiff’s supervisor.

(Id. ¶¶ 11-12.)        Plaintiff alleges that Duci and Meyer verbally

harassed and targeted him on the basis of his South Asian race.

(Id. ¶ 13.)    For example, Duci accused Plaintiff of being an “Arab

terrorist” and making statements such as: “You are into bombing;

are you going to bomb [Defendant]?”             (Id. ¶ 14.)    Duci also accused

Plaintiff of wearing a “bomb belt” to work and asked “why his

people blow themselves up.”            (Id.)    Plaintiff confronted Duci and

                                          2
Case 2:18-cv-04748-JS-AYS Document 37 Filed 11/04/20 Page 3 of 10 PageID #: 260



explained that he is of Indian ancestry and not Muslim but Duci

continued to “torment” Plaintiff with humiliating remarks, such as

calling him a terrorist or “slumdog.”          (Id. ¶¶ 15-19.)

             Plaintiff also alleges that Duci treated him differently

than   his   similarly    situated   non-South      Asian   coworkers.      For

instance, Duci recorded every time Plaintiff arrived late to work

while ignoring those instances that non-South Asian employees

arrived late.      (Id. ¶¶ 20-22.)     Additionally, as compared to his

coworkers, Plaintiff was denied promotions and raises.               (Id. ¶¶

25-26.)      For example, around April 2014, Plaintiff asked for a

raise after his co-worker resigned thereby increasing Plaintiff’s

workload.     (Id. ¶¶ 24-25.)      Duci acknowledged the extra work and

promised a $10,000 bonus and a four or five percent raise and not

a promotion because a promotion would “raise red flags.”                 (Id. ¶

25.)    In December 2014, Plaintiff worked on a large project and

asked for a raise.       Duci again claimed that a raise would raise

“red flags” and promised Plaintiff a bonus.            (Id. ¶ 26.)

             In April 2015, Plaintiff complained to Defendant’s Chief

Technical     Officer,   Barbara     Ann,   about    Duci’s   discriminatory

actions.     (Id. ¶ 31.)     In May 2015, he addressed Duci’s conduct

with the Chief Executive Officer, Tom Underwood.                (Id. ¶ 32.)

Neither Barbara Ann nor Tom Underwood responded to the complaints.

(Id. ¶¶ 31-32.)        Nonetheless, Plaintiff continued to work for

Defendant.     However, he never received as large of a raise as Duci

                                       3
Case 2:18-cv-04748-JS-AYS Document 37 Filed 11/04/20 Page 4 of 10 PageID #: 261



promised despite a positive performance evaluation in May 2015.

(Id. ¶ 29.)       Plaintiff’s mental health deteriorated as a result of

the “caustic environment” and he was not able to care for his

family.      (Id. ¶ 36.)       Consequentially, Plaintiff resigned in

June 2015.     (Id. ¶ 35.)

                              PROCEDURAL HISTORY

             Plaintiff commenced this action on August 22, 2018 and

filed an Amended Complaint on January 24, 2019 asserting claims

for discrimination and retaliation on the basis of his race and

national origin in violation of Section 1981.                  (Compl., D.E. 1;

Am. Compl., D.E. 10.)         Upon referral from this Court, on July 8,

2019,     Judge     Shields    issued       a   report   and     recommendation

recommending that the Court grant Defendant’s motion to dismiss

the Amended Complaint.        (First Mot., D.E. 12; First R&R, D.E. 18.)

Judge Shields determined that the majority of Plaintiff’s Section

1981 claims are time-barred.        (See First R&R at 7 (“All [discrete

acts of discrimination and retaliation] occurred prior to August

22, 2014 and, for the reasons set forth above, are time-barred.”).)

As for the remaining Section 1981 claims, Judge Shields recommended

dismissal because the “Amended Complaint fails to link [the non-

time-barred acts] to any alleged[] discriminatory intent on the

part of Defendant.”        (First R&R at 7.)         Neither parties lodged

objections and this Court adopted the First R&R on August 6, 2019.

(See Aug. 6, 2019 Elec. Order.)         In the Adoption Order, the Court

                                        4
Case 2:18-cv-04748-JS-AYS Document 37 Filed 11/04/20 Page 5 of 10 PageID #: 262



permitted       Plaintiff   to   file    a       Second   Amended   Complaint      with

“respect to those parts of the [Section 1981] claim that are not

time-barred.”       (Id.)

               Plaintiff filed a Second Amended Complaint on August 20,

2019 and asserted a single cause of action for discrimination on

the basis of race in violation of Section 1981.                          This motion

followed on December 6, 2019, which was referred to Judge Shields

on April 7, 2020 for a report and recommendation.                        As relevant

here, Judge Shields found that “the only acts alleged in the

[Second] Amended Complaint that are not time-barred” are: (1) “the

less-than-expected raise and bonus that Plaintiff received in May

2015”     (the     “Raise    and    Bonus          Claim”);    (2) “complaints       of

discriminatory treatment to the CTO and CEO in April and May 2015”

(the      “Complaints       Claim”);         and     (3) Plaintiff’s       “eventual

resignation on June 5, 2015, which Plaintiff alleges constitutes

a constructive discharge” (the “Resignation Claim”).                     (R&R at 7.)

               Judge Shields noted that “[w]hile Plaintiff does not

include    a     separate   cause   of   action        alleging     a   hostile    work

environment, the facts set forth in the Second Amended Complaint

clearly aim to assert such a claim.”                  (Id. at 7 n.3.)       As such,

she determined that the Raise and Bonus Claim “is alleged in

support    of    Plaintiff’s     disparate         treatment   claim,”     while    the

Complaints and Resignation Claims “appear to allege a hostile work

environment.”       (Id. at 7.)     Judge Shields recommended dismissal of

                                             5
Case 2:18-cv-04748-JS-AYS Document 37 Filed 11/04/20 Page 6 of 10 PageID #: 263



the Raise and Bonus Claim because the Second Amended Complaint

failed to plausibly allege that the acts were “the result of

discrimination.”        (Id.   at    8.)    As   for   the   Complaints   and

Resignation Claims, Judge Shields recommended that the Second

Amended     Complaint     states      “a   plausible     claim    for     race

discrimination based on a hostile work environment.”             (R&R at 10.)

                                    ANALYSIS

I.    Legal Standard

            A district court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate

judge.”    28 U.S.C. § 636(b)(1)(C); see also FED. R. CIV. P. 72.          The

district judge must evaluate proper objections de novo; however,

where a party “makes only conclusory or general objections, or

simply reiterates [the] original arguments, the Court reviews the

Report and Recommendation only for clear error.”              FED. R. CIV. P.

72(b)(3); Pall Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y.

2008) (internal quotation marks and citation omitted).

II.   Discussion

            Defendant first argues that the Court should reject

Judge Shields’ recommendation that Plaintiff plausibly stated a

claim for hostile work environment because “Plaintiff neither

pleads nor argues that race discrimination based on a hostile work

environment exists.”      (Obj. at 3.)     However, “[u]nder Fed. R. Civ.

P. 15(b), a district court may consider claims outside those raised

                                       6
Case 2:18-cv-04748-JS-AYS Document 37 Filed 11/04/20 Page 7 of 10 PageID #: 264



in the pleadings so long as doing so does not cause prejudice.”

Cruz v. Coach Stores, Inc., 202 F.3d 560, 569 (2d Cir. 2000),

superseded on other grounds by N.Y.C. Local L. No. 85 (enacted

2005).     Defendant does not argue that it is prejudiced by the

Court’s consideration of the hostile work environment claim and

the Court does not find any.          Indeed, “Defendant has been aware

since the outset of this litigation,” M.V.B. Collision, Inc. v.

Allstate Ins. Co., 728 F. Supp. 2d 205, 214 n.8 (E.D.N.Y. 2010),

that Plaintiff is “asserting a claim of race discrimination, along

with a claim of national origin” and that “prior complaints in

this     action   also   included    allegations     of   a   hostile    work

environment” (R&R at 10 n.4 & 11).          Accordingly, this objection is

OVERRULED.

             Next, Defendant argues that Plaintiff’s Section 1981

claim based on a theory of hostile work environment should be

rejected because the allegations of discrimination are based on

national origin and not race.        (Obj. at 4-6.)    Judge Shields found

that “Plaintiff’s claim that Duci subjected him to a hostile work

environment by calling him derogatory names and ridiculing the way

he speaks clearly falls within the realm of a Section 1981 race

discrimination claim” because “Section 1981 has been held to

encompass      ‘discrimination      based     on   ancestry      or     ethnic

characteristics as well.’” (R&R at 10 (quoting Anderson v. Conboy,

156 F.3d 167, 170 (2d Cir. 1998)).          Although Defendant attempts to

                                      7
Case 2:18-cv-04748-JS-AYS Document 37 Filed 11/04/20 Page 8 of 10 PageID #: 265



conclusively establish that certain conduct or phrases constitute

national origin discrimination (and not race discrimination),

“race and national origin claims may overlap, and ‘the line between

discrimination on account of race and discrimination on account of

national origin may be so thin as to be indiscernible.’”                    Delly v.

H.I.R.E. Inc., No. 04-CV-1481, 2004 WL 2297821, at *6 (E.D.N.Y.

Oct. 13, 2004) (quoting Adames v. Mitsubishi Bank, Ltd., 751 F.

Supp. 1548, 1558–9 (S.D.N.Y. 1990)). Thus, “[b]ecause of the often

subtle overlap of race and national origin, however, [the Court]

cannot    say,    as   a   matter    of    law,   that    some    portion    of    the

discrimination that [Plaintiff] allegedly faced was not based upon

race.”    Id. at *7 (citing Adames for the proposition that “parties

should    have    opportunity       to    offer   evidence      when    tracing   the

demarcation between race and national origin”). Accordingly, the

Court agrees with Judge Shields that “there is enough alleged to

survive    a     motion    to   dismiss     the   claim    of    a     hostile    work

environment” based, at least in part, upon race discrimination.

See also Nwachukwu v. Liberty Bank, No. 16-CV-0704, 2017 WL

5013231, at *2 (D. Conn. Nov. 2, 2017) (denying motion to dismiss

Section 1981 claim noting that “discrimination based upon national

origin alone cannot support a claim . . . [b]ut what Plaintiff

alleges here is a form of racial discrimination informed by

prejudice towards African-Americans of Nigerian Origin”) (emphasis



                                           8
Case 2:18-cv-04748-JS-AYS Document 37 Filed 11/04/20 Page 9 of 10 PageID #: 266



in original)); see id. at *3 (collecting cases).                 Defendant’s

objections are therefore OVERRULED.1

            Finally, Defendant argues that Judge Shields erred in

finding that Plaintiff alleged severe and pervasive conduct in

support of his hostile work environment claim.              (Obj. at 6-7.)

“However, a plaintiff need not prove all [ ] elements [of a hostile

work environment claim] at the pleading stage.”             Falcon v. City

Univ. of New York, 263 F. Supp. 3d 416, 30 (E.D.N.Y. 2017).

“Ultimately, to avoid dismissal under FRCP 12(b)(6), a plaintiff

need only plead facts sufficient to support the conclusion that

she [or he] was faced with ‘harassment . . . of such quality or

quantity that a reasonable employee would find the conditions of

her [or his] employment altered for the worse.’”           Patane v. Clark,

508 F.3d 106, 113 (2d Cir. 2007) (quoting Terry v. Ashcroft, 336

F.3d 128, 148 (2d Cir. 2003)).       With this in mind, the Court agrees

with Judge Shields that “while Plaintiff may face an uphill battle

on summary judgment or at trial given the sporadic instances” as

alleged, “at this juncture, there is enough alleged to survive a

motion to dismiss.”          (R&R at 10.)       Accordingly, Defendant’s

objections are OVERRULED.




1 For the same reasons, Defendant’s objection that Judge Shields
erred in finding that the alleged race-based discrimination was
the “but-for” causation is OVERRULED. (See Obj. at 7-8.)
                                      9
Case 2:18-cv-04748-JS-AYS Document 37 Filed 11/04/20 Page 10 of 10 PageID #: 267



                                  CONCLUSION

             For the reasons stated, the R&R (D.E. 33) is ADOPTED,

 Defendant’s objections (D.E. 34) are OVERRULED, and Defendant’s

 motion to dismiss (D.E. 24) is GRANTED in part and DENIED as part.

 Plaintiff’s claim of disparate treatment under Section 1981 is

 DISMISSED and Plaintiff may proceed on his claim of a hostile work

 environment     based   on   race   discrimination      culminating    in   a

 constrictive discharge.



                                           SO ORDERED.



                                           /s/ _JOANNA SEYBERT______
                                           Joanna Seybert, U.S.D.J.

 Dated:      November _ 3 , 2020
             Central Islip, New York




                                      10
